Citation Nr: 0018504	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's application to 
reopen his claim for service connection for bilateral hearing 
loss; and a June 1998 rating decision of the same RO, which 
denied service connection for tinnitus.

The Board notes that, in written argument dated in June 2000, 
the veteran's representative asserts on behalf of the veteran 
that the veteran's tinnitus is causally related to his 
hearing loss.  As service connection is not currently in 
effect for hearing loss, such does not raise a claim for 
secondary service connection for tinnitus.  However, as the 
result of the decision below, the veteran's claim for service 
connection for hearing loss is the subject of a remand, which 
follows the order of this decision.  In the event that 
service connection is granted for hearing loss, the RO must 
then construe the representative's recent statement as a 
raised claim for secondary service connection for tinnitus 
and adjudicate the claim accordingly.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hearing loss in October 1995.  He did 
not initiate an appeal of that decision.

2.  A statement of March 1998 from an audiologist bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to fairly decide 
the merits of the claim.

3.  The new evidence includes a statement that etiologically 
relates the veteran's hearing loss to his active service.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since October 1995 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence for entitlement to 
service connection for bilateral hearing loss.  The RO denied 
the claim in October 1995.  The RO considered the veteran's 
service medical records, and a VA examination report of 
September 1995, and a June 1995 letter from a fellow 
serviceman.  The RO informed the veteran of the decision and 
of his appellate rights by letter in October 1995, but he did 
not initiate an appeal of the decision.  Therefore, the RO's 
decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The veteran contends that he had an episode involving a 
rocket launcher during active duty that caused hearing loss.  
He has submitted a significant amount of evidence since the 
RO's October 1995 denial of his claim, including some 
pertinent letters from an audiologist, A. E. VK (VK).  
According to a February 1998 letter, the veteran had an 
audiogram done in November 1984 that showed a definite loss 
in residual hearing.  "This type of hearing loss is 
indicative of being noise induced due to the configuration of 
the audiogram."  In March 1998, VK submitted a letter 
indicating that the veteran had not been exposed to loud 
noises subsequent to active duty in the grocery business.  
The audiologist further stated, "Having done hearing testing 
over the past 30 years and having worked in Northern 
Wisconsin handling many compensation cases where excessive 
noise exposure was, it would be my opinion that [the 
veteran's] hearing loss in all likelihood occurred during his 
military service due to weapons firing."  The veteran also 
submitted two letters from fellow servicemen to the effect 
that he lost his hearing for three or four days after an 
exercise with a rocket launcher.  One of the soldiers 
indicated that the veteran's hearing was decreased even after 
it had returned.  

The Board concludes that this evidence, combined with 
evidence already associated with the claims file, bears 
directly and substantially upon the specific matter under 
consideration because it is probative of the matter at hand.  
The evidence concerns whether the veteran incurred hearing 
loss during active duty.  The evidence is new because it was 
not of record when the RO made its October 1995 decision.  
Moreover, the letters from an audiologist suggest the 
contended causal link.  The statements from the fellow 
servicemen also are probative of whether the incident 
occurred and the nature of the exercise with the rocket 
launcher.  The Board finds that the additional evidence in 
question is so significant that it must be considered to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  As new and material 
evidence has been presented with regard to the claim of 
entitlement to service connection for bilateral hearing loss, 
the claim is reopened. 

The Board must now determine whether the claim is well 
grounded.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303.  
To establish that his claim is well grounded, the veteran 
must produce competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  In this 
case, the medical evidence shows that the veteran has hearing 
loss.  Moreover, he has presented evidence that he 
participated in rocket launcher exercises during active duty.  
The letters from an audiologist suggest a nexus between the 
hearing loss and active duty.  In light of these factors, the 
Board finds that the veteran has presented a claim that is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and the claim is well grounded; to 
this extent only, the appeal is granted.


 REMAND

Once the veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  
Although an audiologist's opinion well grounds the veteran's 
claim for service connection for bilateral hearing loss, 
there is conflicting information regarding the veteran's 
post-service noise exposure.  VK indicated that the veteran 
had not had post-service noise exposure and he was employed 
in the grocery business.  He stated in his March 1998 letter 
that "[t]here is no indication that [the veteran] was 
exposed to any excessive noise exclusive of his military 
service due to weapons firing."  Conversely, a VA 
examination report of September 1995 reflects that the 
veteran had a high noise history in civilian work as a 
supervisor in a steel plant. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings. If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's judgment that, in this case, a VA 
audiological examination that includes a review of the 
relevant medical records and an opinion addressing the 
contended causal relationship between hearing loss and 
claimed in-service acoustic trauma is warranted. 

As to the claim for tinnitus, the RO, in its June 1998 
decision, denied the claim as not well grounded.  However, in 
its statement and supplemental statements of the case, the RO 
indicated that the claim was denied on the basis that new and 
material evidence had not been submitted to reopen the claim.  
While the law and regulations pertaining to finality of 
unappealed RO decisions did apply to the claim for hearing 
loss, it does not apply to the claim for tinnitus.  That is, 
the prior RO decision in October 1995 denied service 
connection for hearing loss only, and the veteran's claim for 
service connection for tinnitus is an original claim.  This 
procedural defect must be cured.  38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of his bilateral hearing loss.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and all audiology 
studies and tests should be accomplished.  
The examiner should evaluate the veteran, 
and based on his evaluation and all other 
evidence of record, opine whether it is 
at least as likely as not that the 
veteran's bilateral hearing loss is 
causally related to his period of active 
service, including claimed acoustic 
trauma.  The examiner should express the 
rationale on which he bases his opinion.

2.  The RO should then review the 
expanded record and adjudicate the claim 
for service connection for hearing loss 
on a de novo basis.  The RO must also 
adjudicate the claim for service 
connection for tinnitus as an original 
claim.  If the any part of the RO's 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, which explains that the claim for 
service connection for tinnitus is an 
original claim, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information and to afford the veteran due process of law.  
The veteran is hereby notified that a failure to report for 
his scheduled examination may result in the denial of his 
claim.  At this juncture, however, the Board intimates no 
opinion, favorable or unfavorable, as to the merits of this 
claim.  

The veteran may submit additional evidence in support of his 
claim; however, no further action is necessary unless 
otherwise notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

